Title: To James Madison from Harry Toulmin, 2 March 1812 (Abstract)
From: Toulmin, Harry
To: Madison, James


2 March 1812, Fort Stoddert. Forwards “the remaining part of the documents referred to in the letter” sent a few days since. Also encloses a letter circulated in the name of [James] Caller “and signed by him, as his own,” to show “the sentiments with which [he] was regarded at a period subsequent to most of [his] supposed official misdemeanours, by a person who has … been peculiarly active … in promoting the persecution against [him].”
 
[Enclosure] § James Caller to the Citizens of Washington County
6 August 1809. Complains that “two of the most frivolous, vicious and abandoned characters in the county, have combined to set [him] at variance with Judge Toulmin and to Bring about a Difference between [himself] and others—with whoom [he has] ben anxiously studious to cultivate a good understanding.” Accuses J[oseph] P. Kennedy and R. H. Gilmer, “Brothers in Iniquity” and “outlaws to public confidence,” of making “insiduous overtures, to come in as it were under proclamation or to be more to the point—under the umbrage of Judge Toulmins future countnance.” Both have been implicated for malpractice in the same court, and their “novel and unparalleled atrocities on the courts of this district are without competition on the records of any other in the United States.”
Mentions that Gilmer was arraigned on a charge of perjury, “tho’ from Motives more of lenity than of Justice, he did not suffer.” Claims that Gilmer’s attorney, Lemuel Henry, possessed papers containing matter “sufficient to have hanged him … to say nothing of his exploits in the mountanious forrest of North Carrolina,” which Caller offers to detail. Denounces Gilmer as “a negociator of Treachery and falshood” with “a natural aptitude to Strife and Duplicity” and “just sence enough to know, that in the game of Calumny … he cannot be broken because he has not now, nor ever had any, reputation to Loose.” Declares that Kennedy is attempting to ingratiate himself with Toulmin through Gilmer “and makes use of the Low unmanly Subterfuge that he was advised and prompted by [Caller] to abuse and asperse the Character of the Judge.” Objects to this as it affects his integrity and his judgment.
Presumes that Kennedy’s enmity against Toulmin arose from Kennedy’s “imprudence and extraordinary Vanity and an unwaranted assumption of Superior Talents … which he signafies have become indispensible to the Judge And his friends.” Claims to have advised Kennedy “to desist from abuse and invectives and to comport himself decently and Respectfully Towards the Judge” in order to make his law practice more pleasant and agreeable. This “had no good effect,” nor will a recent letter from Mrs. Kennedy “to the same purport.” Describes her as a lady of “irreprochable morals” whose only misfortune was to marry Kennedy because she loved him, but he will abstain from bringing “private conversations into public discusion,” though he could enumerate instances of Kennedy’s “gallantries” and “boasted ascendancy over the fair.” Will not proceed with such matters unless Kennedy “shoud urge an Explanation for which [he is] fully prepared.” Will not decide on Kennedy’s talents and accomplishments, but hints that “his adroitness in the mercantile line—from the first Essay in New Orlens to the Essay at Fort Stoddert”—would be elucidated by a reference to the New Orleans newspapers of 1807. Offers these remarks to the public out of duty to himself and the obligations he has to society.
In a postscript marked “2d” Toulmin adds that since writing and sealing his letter, he has learned that [George] Poindexter “has written to his friend Major Wm Buford … that it is necessary that he should procure fresh testimony” against Toulmin “and that the Committee appointed to consider the pretended presentment wait such testimony before they will act, and that he has sent a similar notification” to Toulmin. Denies receiving any communication from Poindexter or any other member of Congress. “I shall chearfully and proudly attend the summons … to exculpate my self, & to cast shame on my accusers.… But I cannot condescend to go from cabin to cabin & hut to hut to be tried and condemned by Justices of the Peace, whom my accusers have placed in office.”
If JM is acquainted with House members Rhea, Calhoun, Bibb, and Taliaferro, or any other member of the committee, asks him “to say one word” on his behalf to satisfy them that if he does not abandon his duties as a judge and “travel from house to house through a District as extensive as Maryland; it is not in contempt.” Warns again against the character of the men giving evidence about him to the government. “To appear before them as an accused person … would be to sink at once the dignity of my appointment, & to betray the government which gave me existence.”
